Citation Nr: 1532809	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  09-13 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.

2.  Entitlement to service connection for a right ankle disorder.

3.  Entitlement to service connection for residuals of a right eye injury.

4.  Entitlement to service connection for a right shoulder disorder.

5.  Entitlement to an initial evaluation in excess of 10 percent for osteoarthritis of the cervical spine.

6.  Entitlement to a compensable initial evaluation for osteoarthritis of the thoracolumbar spine, prior to August 21, 2009.

7.  Entitlement to an evaluation in excess of 20 percent for osteoarthritis of the thoracolumbar spine, since August 21, 2009.

8.  Entitlement to an initial evaluation in excess of 10 percent for post-traumatic headaches.

9.  Entitlement to a compensable initial evaluation for post-traumatic degenerative joint disease of the right hand.

10.  Entitlement to a compensable initial evaluation for pingueculae.

11.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to January 2008.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

During a hearing before the Board, the Veteran effectively raised a claim seeking entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  A request for TDIU is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, entitlement to TDIU is now listed as an issue on appeal.

The issue of entitlement to service connection for bilateral pes planus was raised by the record in an April 2013 VA medical record.  This issue has not yet been adjudicated by the RO, and therefore it is not ready for appellate review.  Accordingly, the issue of entitlement to service connection for bilateral pes planus is referred to the RO for appropriate development and disposition.

The issues of entitlement to a compensable initial evaluation for osteoarthritis of the thoracolumbar spine, prior to August 21, 2009; and entitlement to an evaluation in excess of 20 percent for osteoarthritis of the thoracolumbar spine, since August 21, 2009, are adjudicated below.  The remaining issues are addressed in the Remand section of this decision.


FINDING OF FACT

In September 2013, prior to the promulgation of a decision in this appeal, the Veteran indicated that he wished to withdraw his appeal concerning the disability evaluations assigned to his osteoarthritis of the thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran for entitlement to a compensable initial evaluation for osteoarthritis of the thoracolumbar spine, prior to August 21, 2009, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal by the Veteran for entitlement to an evaluation in excess of 20 percent for osteoarthritis of the thoracolumbar spine, since August 21, 2009, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by a Veteran or by the authorized representative.  38 C.F.R. § 20.204.  In March 2013, the Veteran indicated that he wished to withdraw his appeal concerning with the disability evaluations assigned to his osteoarthritis of the thoracolumbar spine.  As such, there remains no allegation of error of fact or law for appellate consideration as to this disability.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they must be dismissed.


ORDER

The appeal seeking entitlement to a compensable initial evaluation for osteoarthritis of the thoracolumbar spine, prior to August 21, 2009, is dismissed.

The appeal seeking entitlement to an evaluation in excess of 20 percent for osteoarthritis of the thoracolumbar spine, since August 21, 2009, is dismissed.






	(CONTINUED ON NEXT PAGE)

REMAND

A.  Bilateral Ankle Disorders

In August 2009, a VA examination for joints was conducted.  The examination report noted the Veteran's complaints of bilateral ankle sprains and strains throughout his military career.  Physical examination revealed objective evidence of pain with active motion in the right and left ankle.  The examination report concluded with a diagnosis of bilateral ankle strain.

In April 2013, a VA medical opinion concerning the Veteran's left ankle strain was obtained.  Specifically, the VA examiner opined that the Veteran's current left ankle strain was "less likely as not" caused by his military service.  In support of this opinion, the VA examiner noted that there was no chronic left ankle condition documented during the Veteran's military service.  The VA examiner further noted that the Veteran had bilateral pes planus during service, and that ankle pain is a natural progression of pes planus.

Initially, the Board finds that a medical opinion must be obtained concerning the Veteran's right ankle strain.  The Veteran filed his claim for service connection during his active duty service.  Moreover, he has submitted statements and testimony in which he reported ongoing problems in both of his ankles since his separation from military service.  Finally, the August 2009 VA examination for joints concluded with a diagnosis of bilateral ankle strain.  Accordingly, the RO must obtain a medical opinion addressing the etiology of the Veteran's current right ankle strain.  38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Prior to obtaining this opinion, however, the Board finds that entitlement to service connection for bilateral pes planus must be adjudicated.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he or she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  As noted above, the April 2013 VA medical opinion 

suggests that the Veteran's ankle pain is the result of his inservice bilateral pes planus.  Accordingly, the issue of service connection for bilateral pes planus is intertwined with the issue of service connection for right and left ankle disabilities.  Accordingly, it must be resolved prior to further consideration of the Veteran's claim for entitlement to service connection for bilateral ankle disabilities.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

B.  Residuals of Right Eye Injury

The Veteran is seeking entitlement to service connection for residuals of a right eye injury.  A review of his service treatment records revealed treatment for a laceration over the left eye in March 1990.  In February 1991, the Veteran was treated for a supraorbital fracture after having suffered a fall.  He was also treated for a stye on his right upper eyelid in June 1996.  During the course of this appeal, the RO awarded service connection for pingueculae. 

In August 2009, a VA eye examination was conducted.  The examination report noted the Veteran's history of trauma to the left eye, with corneal abrasion, resolved.  It also noted that the Veteran was not taking any current ocular medications.  The examination report concluded with an impression of myopia/presbyopia; early nuclear sclerotic cataract, not visually significant; and color deficiency.

At his March 2015 hearing before the Board, the Veteran testified that his eye was hit with a piece of metal while he worked in the motor pool during his military service.  He indicated that his eyes have been blurry and watery since.  He reported that he was now using prescription eye drops for two different eye conditions, and that he had to wear sunglasses to protect his eyes when he is in the sun. 

Under these circumstances, the RO must request that the Veteran identify or submit any available updated treatment records.  The Veteran must be scheduled for a new eye examination to identify all eye disabilities found during the course of this 

appeal; and for each eye disorder identified provide a medical opinion as to whether it is related to the Veteran's military service.

C.  Right Shoulder Disorder

A review of the Veteran's service treatment reports revealed multiple complaints of and treatment for right shoulder pain.  A January 2007 treatment report noted his history of right shoulder pain for the past year.  The report concluded with a diagnosis of right shoulder tendonitis.  Subsequent treatment reports, dated in February and March 2007, noted his complaints of ongoing right shoulder pain.  The March 2007 treatment report noted that he was undergoing physical therapy for this condition.  An April 2007 treatment report noted the Veteran's complaints of pain on motion of the right shoulder.  The report concluded with an impression of rotator cuff tendonitis.

In August 2009, a VA examination for joints was conducted.  The report of this examination did not include any history for the Veteran's right shoulder disorder, and the physical examination of the Veteran's right shoulder was limited.  Nevertheless, a reduced range of motion in the right shoulder was listed.  The examination report also noted that repetitive range of motion testing of the right shoulder resulted in a reduced range of motion and objective evidence of pain.  No x-ray of the right shoulder was conducted, and no right shoulder disorder was diagnosed.

At his hearing before the Board in March 2015, the Veteran testified that he developed problems with his right shoulder during his military service, and that these problems, including pain, swelling and a reduced range of motion, have continued since.  He further testified that he had been receiving ongoing medical treatment for this condition.

Under these circumstances, the RO must obtain the Veteran's updated post-service treatment records relating to his right shoulder disorder.  Thereafter, the Veteran must be afforded an examination to identify any current right shoulder disorder 

found, and to provide a medical opinion addressing the etiology of any such right shoulder disorder identified. 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

D.  Increased Evaluation Claims

During his hearing before the Board in March 2015, the Veteran testified that his service-connected osteoarthritis of the cervical spine, post-traumatic headaches, post-traumatic degenerative joint disease of the right hand, and pingueculae had all significantly worsened since his VA examinations performed in August 2009.  He also testified that he has been receiving ongoing treatment for these conditions at VA Medical Centers in Richmond and Fort Lee, Virginia.

Given the Veteran's contentions, the RO must request that he identify all treatment providers he has seen during the course of this appeal, and then assist the Veteran in obtaining those treatment records.  Thereafter, the Veteran must be provided the appropriate examinations to determine the current severity of these disabilities.  38 C.F.R. § 3.159(c)(4)(i); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination); Jandreau v. Nicholson, 492 F.3d. 1372, 1377 n.4 (Fed. Cir. 2007) (holding that a layperson is competent to identify observable symptoms).

E.  TDIU

As the issue of entitlement to TDIU is intertwined with the increased evaluation issues, the issue of entitlement to TDIU must be remanded to the RO for initial adjudication.  Rice, 22 Vet. App. at 453.  

Accordingly, the case is remanded for the following action:

1.  The RO must take all appropriate actions required to develop and adjudicate the raised claim of entitlement to service connection for bilateral pes planus.  The Veteran 

must be informed in writing of the resulting decision and his associated appellate rights.  This issue is not on appeal unless there is a timely notice of disagreement and a substantive appeal filed. 

2.  The RO must take all appropriate actions required to adjudicate the raised claim of entitlement to TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

3.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, including updated treatment records.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of his response, the RO must request the Veteran's updated treatment records from VA medical centers in Richmond and Fort Lee, Virginia.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any 

further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

4.  After the RO has developed and adjudicated the issue of entitlement to service connection for pes planus, the Veteran must be afforded the appropriate examination to determine whether any right ankle or left ankle disorders currently or previously diagnosed during the course of this appeal are related to his military service.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements and contentions, the examiner must identify all ankle disorders shown currently or during the course of this appeal, including right ankle strain and left ankle strain; and for each ankle disorder identified, indicate whether it was caused or aggravated during the Veteran's military service; and if no, whether it was caused or aggravated beyond its natural progression by the Veteran's bilateral pes planus.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an 

opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

5.  The Veteran must be afforded the appropriate examination to determine whether any eye disorder currently or previously diagnosed during the course of this appeal is related to his military service.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements and contentions, the examiner must identify all eye disabilities found currently or during the course of this appeal, including myopia/presbyopia; early nuclear sclerotic cataract, not visually significant; and color deficiency; and for each eye disorder identified, the examiner must provide a medical opinion as to whether it was caused or aggravated during the Veteran's military service.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for 

information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

6.  The Veteran must be afforded the appropriate examination to determine whether a right shoulder disorder is related to his military service.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements and contentions, the examiner must indicate if the Veteran currently has a right shoulder disorder; and for any right shoulder disorder identified, the examiner must provide an opinion as to whether it was incurred or aggravated during the Veteran's military service.    

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to 

limitations of knowledge in the medical community at large and not those of the particular examiner.  

7.  The Veteran must be afforded the appropriate VA examinations to determine the current severity of his service-connected osteoarthritis of the cervical spine, post-traumatic headaches, post-traumatic degenerative joint disease of the right hand, and pingueculae.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings necessary to rate the Veteran's service-connected disabilities must be reported in detail.  

8.  The Veteran must be afforded an appropriate VA examination to determine the functional effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the functional limitations of the 

Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

9.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of his claims.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

10.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If any benefit remains denied, a 

supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals 



Department of Veterans Affairs


